 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
      HAROLD MEZA and BARBARA                  )       Case No. 2:19-cv-00334- MWF-SK
11
      MEZA,                                    )
12                                                     ORDER GRANTING
                     Plaintiffs,               )
                                                       STIPULATION	FOR	DISMISSAL	
13                                             )
              v.                               )       OF	DEFENDANT	BASF	
14                                             )       CATALYSTS	LLC	
      3M COMPANY, et al.,                      )
15
          Defendants.
16
              The Court, having considered the stipulation between plaintiffs Harold
17
     Meza and Barbara Meza and defendant BASF Catalysts LLC, hereby approves
18
     the stipulation and orders that all claims against defendant BASF CATALYSTS
19
     LLC, are dismissed without prejudice pursuant to Federal Rules of Civil
20
     Procedure, Rule 41(a)(2). Pursuant to stipulation, the parties shall bear their own
21
     costs.
22
              IT IS SO ORDERED.
23

24   DATED: January 30, 2019
25
                                            MICHAEL W. FITZGERALD,
26                                          United States District Judge
27

28
                                                   1
                        ORDER GRANTING STIPULATION FOR DISMISSAL
                            OF DEFENDANT BASF CATALYSTS LLC
